Citation Nr: 0617367	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-24 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


1.  Entitlement to service connection for Reiter's syndrome.

2.  Entitlement to an initial rating higher than 40 percent 
for rheumatoid arthritis of multiple joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from  October 1972 to October 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2001 and later by 
the Department of Veterans Affairs (VA)  Regional Office 
(RO).   

The issue of entitlement to an initial rating higher than 40 
percent for rheumatoid arthritis of multiple joints is 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not currently have Reiter's syndrome.


CONCLUSION OF LAW

Reiter's syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that each of the four content requirements of 
a duty to assist notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The communications, such as a letter 
from the RO dated in June 2004 provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
from the RO specifically advised him that he should submit 
any evidence that was in his possession.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The veteran's initial duty to assist letter was not provided 
prior to the adjudication of his claim.  However, he was 
afforded an appropriate opportunity to submit evidence after 
the issuance of the letter, and he has not alleged any 
prejudice as a result of the timing of the letter.  
Therefore, the Board may adjudicate the appeal.  

Although the record reflects that the RO has not provided 
notice with respect to the initial-disability-rating and 
effective-date elements of the service connection claim, See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), there can be no failure-to-notify 
prejudice to the veteran because the claim is being denied 
and any question as to the appropriate rating or effective 
date for compensation is moot.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of these issue has been obtained.  The 
service medical records have been obtained.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes his post service treatment records.  The veteran has 
had a hearing.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

The Board also notes that additional evidence was added to 
the claims file since the issuance of the most recent 
supplemental statement of the case in May 2005.  However, the 
veteran previously indicated during the hearing held in 
November 2003 his willingness to waive consideration of 
additional evidence by the RO.  Moreover, none of the 
additional evidence submitted is current medical evidence 
which is directly relevant to the resolution of the appeal.  
Accordingly the Board concludes that a remand to have the RO 
consider such evidence is not required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  The veteran contends that he 
developed Reiter's syndrome as a result of a thanksgiving 
dinner in service that made him ill and caused him to develop 
joint pain.  He presented testimony to this effect during the 
hearing held before the undersigned Veterans Law Judge in 
November 2003.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
However, the preponderance of the medical evidence shows that 
the veteran currently does not have Reiter's syndrome.  In 
reaching this conclusions, the Board has consider several VA 
medical treatment records dated in 2003 and earlier which 
contain a diagnosis of Reiter's syndrome.  However, more 
recent VA examination reports show that examiners have 
thoroughly evaluated the veteran's history, symptoms and 
examination findings and concluded that he has rheumatoid 
arthritis (for which he has already established service 
connection) rather than Reiter's syndrome.  In this regard, a 
VA joints examination report dated in February 2003 shows 
that the examiner stated that from the veteran's general 
description, it was more likely that he had rheumatoid 
arthritis, though the examiner stated that he could not give 
an opinion as he had not had the opportunity to review the 
records or chart.  Subsequently, the veteran was afforded 
another VA joints examination in March 2003.  The report 
shows that the examiner concluded that the clinical features 
and radiographic findings were much more consistent with 
rheumatoid arthritis as was the positive rheumatoid factor.  
The examiner supported this opinion by noting that the onset 
of Reiter's is normally within 3 to 11 days of an acute 
episode of diarrhea or exposure to a sexually transmitted 
disease, and that there was no indication that this had 
occurred in the veteran's case.  The examiner further noted 
that there was no supporting history of any of the other 
characteristic lesions such as keratoderma, blenorrhagica, 
urethritis, or uveitis.  The VA examiner noted that Reiter's 
syndrome usually presents radiographically as marginal 
erosion and loss of joint space rather than the total joint 
destruction as is seen in this veteran's case.  In addition, 
the examiner noted that Reiter's syndrome has a propensity 
for weight bearing joints rather than hands, wrists, elbows 
and shoulders.  The examiner concluded that clearly the X-
rays of this veteran are not pathognomonic for Reiter's 
syndrome.   

The Board further notes that another VA examiner in March 
2003 stated that she was in full agreement with the statement 
that the veteran's symptoms were due to rheumatoid arthritis 
and not Reiter's syndrome.  Finally, the report of a VA 
examination conducted in July 2004 reflects that the examiner 
concluded that "I do not find evidence of Reiter's syndrome 
today..."  The preponderance of the evidence shows that the 
veteran does not currently have Reiter's syndrome.  
Accordingly, the Board concludes that Reiter's syndrome was 
not incurred in or aggravated by service.


ORDER

Service connection for Reiter's syndrome is denied.


REMAND

In a written statement dated in December 2005, the veteran, 
through his representative, submitted a notice of 
disagreement with a decision of May 2005 which assigned a 40 
percent initial rating for rheumatoid arthritis of multiple 
joints.  However, the RO has apparently never issued a 
statement of the case on that issue.  Due process 
considerations mandate that the case be REMANDED for a 
statement of the case on that issue.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999) (holding that, where notice of 
disagreement is filed with decision and no statement of the 
case has been issued, the Board must remand, not refer, that 
issue to the RO for issuance of a statement of the case).  

Accordingly, the issue is remanded to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with the rating decision 
which assigned the 40 percent rating for 
the service-connected rheumatoid 
arthritis of multiple joints.  The RO 
should then allow the veteran 60 days 
within the date of mailing of the 
statement of the case, or the remainder 
of the one year period from the date of 
notification of the decision being 
appealed, whichever period ends later, to 
perfect his appeal of that issue to the 
Board if he so desires by filing a VA 
Form 9 substantive appeal. 38 C.F.R. § 
20.302(b).  

2.  The veteran is hereby advised that 
the Board will only exercise appellate 
jurisdiction over this issue if he files 
a timely substantive appeal that complies 
with the provisions of 38 U.S.C.A. § 7105 
(West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


